UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x

UNITED STATES :
“Y=
ORDER

ANTHONY ELLISON,

: 18 Cr. 834 (PAE)

Defendant. =:
x

 

PAUL A. ENGELMAYER, District Judge:

IT IS HEREBY ORDERED that since defendant’s trial is scheduled to begin on
September 16, 2019, Defense Counsel or a representative of Mr. Ellison’s family will be allowed
to take his trial clothing to the Metropolitan Correctional Center on or before September 13, 2019,
and the Bureau of Prisons will give the clothing to him so that he can wear the clothing at his trial.
The clothing is listed as follows:

3 suit jackets
1 sweater
5 pants

5 shirts
5 socks

Oe WNP

SO ORDERED:

fonk [\- Enghry

THE HONORABLE PAUL A. ENGELMAYER
United States District Judge

Dated: September {x 2019
New York, New York
